The opinion of the court was delivered by
Van Syckel, J.
This is an action to recover damages-for personal injury.
In the trial court the plaintiff was nonsuited. On this-review the evidence most favorable to the plaintiff must control the decision of this court.
It will therefore be considered upon the facts admitted and the testimony given by the plaintiff on his own behalf..
The accident occurred at night. The trolley car, which was well lighted by electricity, was on Montgomery street, moving towards the Boulevard, over which it was to pass.
The plaintiff was driving a speedy horse towards Montgomery street, over which he was to pass.
The plaintiff says he was driving on a jog when he first-saw the car approaching. He was then about fifty feet from Montgomery street and the car was about thirty feet from the-*574Boulevard. Ou liis cross-examination he stated “that he saw the car slowing up as if to stop; that it did not stop— just halted; it stopped for an instant and then went on again; it did not come to a dead stop—it halted; it gave me an impression of having stopped, but it did not stop; it only stopped for an instant; I won’t say it stopped; I will say it halted; it stopped for an instant and then went on.”
The Boulevard is one hundred feet wide, of which forty feet are used for sidewalks, leaving the driveway sixty feet in width.
The trolley car and the plaintiff reached the crossing of the two streets at very nearly the same time, although, if the statement of the plaintiff is correct that the car was thirty feet from the Boulevard when he was fifty feet from Montgomery street, driving on a jog, the inference would be quite strong that the trolley car reached the crossing first.
But I will assume that was a jury question, and that the plaintiff reached the crossing in advance of the car. They had equal rights upon the streets and upon the crossing, the first to reach it had the right to pass over first. But if, when the plaintiff reached the crossing, it was apparent that his rights were not being observed by the motorman, he could not proceed without imprudence, and was bound to stop or to turn aside if he could by the exercise of due care do so, and protect himself from injury. His remedy in that case would have been against the company for its refusal to respect his rights upon the public way.
The question therefore is whether, from his own statements, it is manifest that he took an apparent risk of injury, and attempted to cross over in advance of the car in the presence of a danger which he could not have failed to see in the exercise of that care and prudence which it was his duty' to use.
This question, we think, must be resolved against the plaintiff, and that he is therefore chargeable with contributory negligence.
He saw the car when at a distance of fifty feet , from it. When he came nearer the trolley track, he was also near to *575■the car which was well lighted. He was left in doubt, at least, whether the car actually stopped.
Reasonable prudence required him to wait until he assured himself whether the motorman intended to stop or go ahead.
He knew the car could not move except upon its track, and he also knew that he had a wide driveway on which he could turn his horse away from the trolley track and out of danger.
If he was driving slowly, as was his duty under the circumstances known to him, there could have been no difficulty in avoiding the collision by waiting or turning away from the track.
If he was driving at a rapid gait so that he could not control his horse, he was negligent for his own safety.
He was on the east side of the Boulevard where the car was in front of him, and instead of avoiding the car by waiting or turning away from the track as he should have done, he pulled to the west side of the road and attempted to cross in advance of the car.
In this he was clearly guilty of contributory negligence.
The judgment below should be affirmed.